Citation Nr: 0325708	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
service-connected postgastrectomy syndrome, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1948, from April 1948 to January 1954, and from 
October 1958 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied an increased disability rating for 
service-connected postgastrectomy syndrome, currently rated 
as 20 percent disabling.


FINDING OF FACT

Service-connected postgastrectomy syndrome is manifested by 
intermittent abdominal discomfort, fairly controlled with 
medication such as Maalox, and complaints of episodes of both 
constipation and diarrhea without weight loss.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for service-connected postgastrectomy syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305, 7308 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist.

Several months before the veteran filed his claim for an 
increased rating in this case, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted in November 2000.  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
In this regard, the VCAA requires VA to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The law applies 
to all claims, such as this one, filed on or after the date 
of its enactment.  38 U.S.C.A. § 5107, Note (West 2002).

In a letter dated in June 2001 in this case, the RO notified 
the veteran of the provisions of the VCAA and specifically of 
VA's duty to notify him of the information and evidence 
needed to substantiate his claim and of VA's duty to assist 
him in obtaining that evidence.  The RO also notified him 
which evidence VA would obtain for him, such as providing a 
medical examination, and which information or evidence it 
needed from him.  In reply to this letter, the veteran 
requested that the RO obtain certain medical records from a 
private physician.  The RO obtained these records for the 
veteran in October 2001, and shortly thereafter, the 
appellant submitted a statement that requesting that the RO 
take action on his claim based on the evidence of record and 
indicated that he had no additional evidence to submit.  The 
RO adjudicated the claim in the October 2001 rating decision 
and notified the veteran of the decision in November 2001.  
He appealed it, and, at a hearing conducted at the RO in 
March 2002, the veteran requested that certain VA medical 
records be obtained.  The RO obtained those records that same 
month and readjudicated the veteran's claim in the June 2002 
statement of the case.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, as noted above, the appellant indicated 
in a statement dated October 2001 that there was no 
additional evidence to submit after the RO had obtained 
records from his private physician; however, during the March 
2002 hearing, the appellant requested the RO to obtain 
certain VA medical records, and the RO did obtain them.  
Additionally, the veteran indicated in a July 2002 VA Form 9 
the veteran indicated that he thought that VA had all the 
evidence which should be used in his case.  Further, in an 
August 2002 statement the veteran asked that his claim be 
considered based on the evidence he had already submitted.  
The Board therefore finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished pursuant to the invalidated regulation and 
that no useful purpose would be served by further delaying 
appellate review to provide corrected notice that the 
appellant has one year to provide additional information or 
evidence.  It is clear from communications from the appellant 
and the appellant's representative that they have no 
additional evidence and that they seek appellate review 
without further delay.  

Increased Disability Rating For
Service-Connected Postgastrectomy Syndrome

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran's service-connected postgastrectomy 
syndrome is evaluated as 20 percent disabling under criteria 
for that disorder in the VA Schedule for Rating Disabilities.  
The 20 percent rating is assigned in cases where the 
disability is mild, characterized by infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
rating may be assigned for a moderate degree of disability 
with less frequent episodes of epigastric disorders than 
shown for the 60 percent rating, with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent rating may be provided where the 
disability is severe, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic Code 7308.

As noted in the June 2002 statement of the case, the RO also 
considered the veteran's postgastrectomy syndrome under the 
criteria for evaluating a duodenal ulcer under Diagnostic 
Code 7305, and the Board will also consider these criteria on 
appeal.  However, as was also noted in the statement of the 
case, the schedule provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, will not be combined with each 
other, but rather a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  The ratings cannot be combined because, as noted 
in section 4.114, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in section 4.14 of VA 
regulations.  38 C.F.R. § 4.114.  Section 4.14 provides that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Accordingly, the Board 
will review the two sets of criteria to see if the disability 
picture in this case meets the criteria for a higher rating 
under either one.

The rating criteria for evaluating the degree of disability 
resulting from a duodenal ulcer under Diagnostic Code 7305 
provides a 40 percent rating where the disability is 
moderately severe, characterized by symptoms less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating may be assigned where the disability is severe 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

With regard to the recorded history of the disability in this 
case as shown by the medical evidence in the claims file, the 
Board notes that the service medical records show that the 
veteran was treated in a service department hospital in 1960 
for a chronic ulcer of the duodenum without obstruction.  A 
reactivation of ulcer symptoms was noted in October 1962, and 
a December 1962 upper gastrointestinal (GI) series revealed a 
severely deformed duodenal cap.  The esophagus and stomach 
were normal.  In July 1966, the veteran was admitted to a 
service department hospital where he underwent a 
hemigastrectomy and bilateral vagotomy without difficulty for 
treatment of chronic peptic ulcer disease and acute duodenal 
ulcer with hemorrhage.  The postoperative course was smooth, 
and the veteran was discharged in November 1966 for a twelve-
month period of limited duty.  He was reevaluated in April 
1967, and it was determined that he had fully recovered from 
his surgical procedure and showed no sequelae of either his 
chronic peptic ulcer disease or his gastrectomy.  He was 
returned to full duty.  The June 1967 separation examination 
report showed no evidence of recurrent peptic ulcer disease.

In February 1969, the RO granted service connection for 
postgastrectomy syndrome and assigned a 20 percent rating for 
that disability effective in October 1968.  At the time of 
the VA examination in February 1969, the veteran weighed 141 
pounds.  The examiner noted that the veteran stated that if 
he ate too much he was inclined to heave but that he did not 
describe a true type of dumping syndrome.  His bowels were 
regular, he was on no medication, and he appeared healthy.

A VA outpatient record from a GI clinic shows that on follow 
up in March 1979 the postgastrectomy syndrome was 
asymptomatic at that time.  Additional VA outpatient records 
dating from the early 1980s to the late 1990s show that the 
condition was stable with symptoms controlled by medications 
such as Mylanta and Maalox and without evidence of weight 
loss.  Concerning the latter, the VA records  and the records 
from the veteran's private physician show that the veteran's 
weight remained relatively stable over many years, 
fluctuating no more than about ten or twelve pounds between 
1983 and the late 1990s and then increasing somewhat by 2001.  
Specifically, in January 1983, his weight was 141 pounds; in 
May 1986, 142 pounds; in May 1987, 137 pounds; in July-August 
1991, 135 pounds; in February 1992, 130 pounds; in February 
1993, 133 pounds; in December 1997, 135 pounds; in January 
1999, 143 pounds; in October 1999, 144 pounds; in December 
1999, 140 pounds; in May 2000, 141 pounds; in September 2000, 
138 pounds; in November 2000, 146 pounds; and in June 2001, 
151 pounds.

On a July 1998 VA examination, the examiner noted that the 
veteran experienced occasional abdominal pain and a gassy 
feeling and had intermittent diarrhea.  He had no nausea, 
vomiting, melena, rectal bleeding, or dysphagia.  The 
diagnosis was gastrectomy symptoms with occasional abdominal 
discomfort and loose stools.

In April 2000, the veteran was seen for a VA examination by 
the same examiner who conducted the July 1998 examination.  
The findings on examination were similar to those on the 
prior examination.  The diagnosis was status post gastrectomy 
with intermittent abdominal discomfort and loose stools which 
appears to have slightly worsened since the last visit. 

Medical records from the veteran's private physician, dated 
from December 1997 to June 2001, record the veteran's weight 
over the years but do not show complaints or findings 
relevant to the service-connected condition.  In December 
1999, the veteran complained of constipation.  

On a June 2001 VA examination, the examiner noted that the 
veteran had no vomiting and no hematemesis but that he had 
had melena on occasion though there was none on examination.  
The examiner noted that the veteran took Maalox to protect 
his stomach and that after meals at times he had some 
abdominal pain depending on the meals or the food eaten.  The 
veteran reported that he often had constipation and had had 
episodes of colic, distention, nausea, and vomiting at times, 
stating that these episodes occurred a couple of times a week 
and could last up to three or four days.  In severity, the 
abdominal pain was 8/10 when it occurred and his usual level 
was 0/10.  A 16-pound weight gain over two years was noted.  
There was no pain or tenderness at the time of examination.  
The abdomen was soft, nondistended, and nontender.  The 
examiner noted that review of reports of a recent upper GI 
with KUB (kidney, ureter, bladder) in the claims file showed 
severe gastroesophageal reflux, esophageal mucosa 
irregularity and deformity, and esophagitis and/or Barrett 
esophagus.  The examiner's diagnosis was that the veteran had 
continued ulcerative disease especially of the esophagus and 
of the duodenum that was fairly controlled at this time.

At a personal hearing before a VA Decision Review Officer in 
March 2002, the veteran testified that he took Maalox every 
day.  He reported that he took stool softeners and 
suppositories for constipation; however, he also indicated 
that he often had diarrhea.  With regard to the recent gain 
in weight of 16-pounds noted on the June 2001 examination 
report, the veteran stated that he had asked a doctor why he 
was gaining weight and the doctor replied that the veteran 
must be eating better.  At the hearing, the veteran's 
representative requested that the reports of the recent upper 
GI with KUB be obtained and placed in the claims file.

The RO obtained VA outpatient reports, dated from June to 
February 2002, including the June 2001 reports of the upper 
GI with KUB, the latter which showed severe gastroesophageal 
reflux consistent with reflux esophagitis and/or Barrett's 
esophagus; esophageal mucusa irregularity; status post 
Bilroth II procedure of stomach; and normal small bowel 
follow through examination.  In September 2001, the veteran 
underwent another upper GI endoscopy.  The pre-procedure note 
indicated that the veteran had severe reflux/distal 
esophageal abnormality on recent upper GIs in the setting of 
anemia.  The examiner noted that there had been no weight 
loss, melena, emesis, nausea, or abdominal pain.  The 
findings on the upper GI endoscopy included exudative 
esophagitis in the distal esophagus.  No evidence of 
Barrett's esophagus was identified.  In February 2002, the 
veteran's weight was stable and his bowels were moving with 
fiber.  On examination, there was no abdominal tenderness.

Based on this evidence, the Board notes that the 
service-connected postgastrectomy syndrome is manifested by 
intermittent abdominal discomfort fairly controlled with 
medication such as Maalox and complaints of episodes of both 
constipation and diarrhea without weight loss.  Thus, the 
veteran does not meet the criteria for the next higher or 40 
percent rating for postgastrectomy syndrome because, although 
the evidence has shown complaints of diarrhea, weight loss is 
not shown.  Moreover, although the September 2001 pre-
procedure note for an upper GI endoscopy indicated that the 
veteran had anemia at that time, the criteria for the 60 
percent rating are not met because the medical evidence does 
not reflect nausea, sweating, hypoglycemic symptoms, and 
weight loss with malnutrition.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim that the degree of disability resulting from the 
service-connected postgastrectomy syndrome in this case more 
nearly approximates the criteria for a higher rating under 
Diagnostic Code 7308 for evaluating postgastrectomy syndrome.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7308.

With regard to the evaluating of the evidence under the 
criteria for a duodenal ulcer in Diagnostic Code 7305, the 
Board notes again, as with the criteria under Diagnostic Code 
7308, the next higher or 40 percent rating requires evidence 
of impairment of health manifested by anemia and weight loss, 
and the evidence of record shows a recent weight gain over 
the last few years rather than weight loss.  Moreover, the 
evidence does not reflect recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Although the veteran reported on the June 2001 
VA examination that he had had episodes of colic, distention, 
nausea, and vomiting at times, stating that these episodes 
occurred a couple of times a week and could last up to three 
or four days, the September 2001 examiner noted that there 
had been no weight loss, melena, emesis (vomiting), nausea, 
or abdominal pain.  In addition, the criteria for the 60 
percent rating are not met in this case because there is no 
evidence of weight loss productive of definite impairment of 
health.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim that the 
degree of disability resulting from the service-connected 
postgastrectomy syndrome in this case more nearly 
approximates the criteria for a higher rating under 
Diagnostic Code 7305 for evaluating duodenal ulcers.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305.

For the reasons noted above, the Board concludes that the 
criteria for a rating in excess of the current 20 percent for 
postgastrectomy syndrome have not been met at this time.  The 
Board acknowledges the veteran's complaints and does not 
doubt that the disability in question is productive of 
significant symptomatology.  However, the Board is bound by 
the regulatory rating criteria, and for the reasons set forth 
above the Board is unable to find the criteria for a higher 
rating are met.  The veteran may always advance a new 
increased rating claim should the severity of the disability 
increase in the future. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



